UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-34474 Century Aluminum Company (Exact name of Registrant as specified in its Charter) Delaware (State or other Jurisdiction of Incorporation or Organization) 13-3070826 (IRS Employer Identification No.) 2511 Garden Road Building A, Suite 200 Monterey, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (831) 642-9300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).*oYesoNo * - The registrant is not currently required to submit interactive data files. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer (Do not check if a smaller reporting company) o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo The registrant had 92,741,687 shares of common stock outstanding at November 8, 2010. Table of Contents TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 1 Item 1.Financial Statements 1 Notes to Consolidated Financial Statements 4-33 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3.Quantitative and Qualitative Disclosures about Market Risk 44 Item 4.Controls and Procedures 46 PART II - OTHER INFORMATION 47 Item 1.Legal Proceedings 47 Item 1A.Risk Factors 47 Item 6.Exhibits 47 SIGNATURES 48 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements CENTURY ALUMINUM COMPANY CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share data) (Unaudited) September 30, 2010 December 31, 2009 ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable — net Due from affiliates Inventories Prepaid and other current assets Total current assets Property, plant and equipment — net Due from affiliates – less current portion Other assets TOTAL $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Accounts payable, trade $ $ Due to affiliates Accrued and other current liabilities Accrued employee benefits costs — current portion Convertible senior notes Industrial revenue bonds Total current liabilities Senior notes payable Accrued pension benefits costs — less current portion Accrued postretirementbenefits costs — less currentportion Other liabilities Deferred taxes Total noncurrent liabilities CONTINGENCIES AND COMMITMENTS (NOTE 12) SHAREHOLDERS’ EQUITY: Series A Preferred stock (one cent par value, 5,000,000 shares authorized; 82,633 and 83,452 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively) 1 1 Common stock (one cent par value, 195,000,000 shares authorized; 92,741,687 and 92,530,068 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively) Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders’ equity TOTAL $ $ See notes to consolidated financial statements - 1 - Table of Contents CENTURY ALUMINUM COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (Unaudited) Three months ended September 30, Nine months ended September 30, NET SALES: Third-party customers $ Related parties Cost of goods sold Gross profit (loss) ) ) Other operating expenses (income) – net ) ) Selling, general and administrative expenses Operating income (loss) ) Interest expense – third party ) Interest income – third party Interest income – related parties Net loss on forward contracts ) Other income (expense) - net ) ) Income (loss) before income taxes and equity in earnings (losses) of joint ventures ) ) Income tax (expense) benefit ) Income (loss) before equity in earnings (losses) of joint ventures ) ) ) Equity in earnings (losses) of joint ventures ) Net income (loss) $ ) $ $ ) $ ) Net income (loss) allocated to common shareholders $ ) $ $ ) $ ) EARNINGS (LOSS) PER COMMON SHARE: Basic and Diluted $ ) $ $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted See notes to consolidated financial statements - 2 - Table of Contents CENTURY ALUMINUM COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Nine months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Unrealized net loss on forward contracts Unrealized net gain on contractual receivable — ) Realized benefit on contractual receivable Write-off of intangible asset — Accrued and other plant curtailment costs – net ) Debt discount amortization Depreciation and amortization Lower of cost or market inventory adjustment ) ) Deferred income taxes Pension and other postretirement benefits Stock-based compensation (Gain) loss on disposal of assets ) Non-cash gain on early extinguishment of debt — ) Non-cash loss from disposition of equity investments — Undistributed earnings of joint ventures ) ) Changes in operating assets and liabilities: Accounts receivable – net ) Sale of short-term trading securities — Due from affiliates ) Inventories ) Prepaid and other current assets Accounts payable, trade ) ) Due to affiliates ) Accrued and other current liabilities ) Other – net ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment ) ) Nordural expansion ) ) Investments in and advances to joint ventures ) ) Proceeds from sale of property, plant and equipment — Restricted and other cash deposits ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments under revolving credit facility — ) Issuance of common stock – net 23 Net cash provided by financing activities 23 CHANGE IN CASH AND CASH EQUIVALENTS Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ See notes to consolidated financial statements - 3 - Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements for the Three and nine months ended September 30, 2010 and 2009 (Dollar amounts in thousands, except per share amounts) (UNAUDITED) 1. General The accompanying unaudited interim consolidated financial statements of Century Aluminum Company should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2009.In management’s opinion, the unaudited interim consolidated financial statements reflect all adjustments, which are of a normal and recurring nature, that are necessary for a fair presentation of financial results for the interim periods presented.Operating results for the first nine months of 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010.Throughout this Form 10-Q, and unless expressly stated otherwise or as the context otherwise requires, "Century Aluminum," "Century," "we," "us," "our" and "ours" refer to Century Aluminum Company and its consolidated subsidiaries. 2. Long-term power contract for Hawesville To secure a new, long-term power contract for our primary aluminum smelter in Hawesville, Kentucky on July 16, 2009, our wholly owned subsidiary, Century Aluminum of Kentucky (“CAKY”) along with E.ON U.S. (“E.ON”) and Big Rivers Energy Corporation (“Big Rivers” or “BREC”), agreed to an “unwind” of the former contractual arrangement between Big Rivers and E.ON and entered into a new arrangement (“Big Rivers Agreement”) to provide long-term cost-based power to CAKY.The term of the Big Rivers Agreement is through 2023 and provides adequate power for full production capacity requirements for our facility in Hawesville, Kentucky (“Hawesville”) (approximately 482 megawatts (“MW”)) with pricing based on the power provider’s cost of production.The Big Rivers Agreement is take-or-pay for Hawesville’s energy requirements at full production.Under the terms of the agreement, any power not required by Hawesville would be available for sale and we would receive credits for actual power sales up to our cost for that power. E.ON has agreed to mitigate a significant portion of the near-term risk of this agreement through December 2010.During this time, to the extent Hawesville does not use all the power under the take-or-pay contract, E.ON will, with some limitations, assume CAKY's obligations.As part of this arrangement, E.ON will pay up to approximately $81,500 to CAKY in the form of direct payments to Big Rivers under the Big Rivers Agreement to provide price protection.This effectively results in CAKY paying prices which approximate the previous contract prices and volume protection resulting in CAKY receiving credits for unused power without sustaining a loss.At Hawesville's current production rate, Hawesville would receive the entirety of these economic benefits during 2009 and 2010.To the extent the aggregate payments made by E.ON exceed the approximately $81,500 commitment, Hawesville would repay this excess to E.ON over time, but only if the LME aluminum price were to exceed certain thresholds. Contractual receivable Contractual receivable as of December 31, 2009 $ E.ON payments to BREC on our behalf through September 30, 2010 ) Unrealized gain on contractual receivable Contractual receivable as of September 30, 2010 $ - 4 - Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued (UNAUDITED) After December 2010, we will pay the full production cost of power under the Big Rivers Agreement.While the full cost for the production of power is recorded in our cost of goods sold, our cash payments for Hawesville power were $15,130 and $47,323 lower for the three and nine months ended September 30, 2010, respectively, due to the gain recognized at the contract inception in 2009. The new power contract has been designated as a normal purchase contract under ASC 815.Unlike the previous power contract that was a fixed price contract where the purchase price of power was below market prices without an explicit net settlement provision, the Big Rivers Agreement is a cost-based contract that is not expected to have any significant value and is with a regulated power generator.While the Big Rivers Agreement is a take-or-pay contract, under which we may net settle any unused power with Big Rivers, we would only receive credits up to our cost for such power sales and would not profit on any sales made above our cost for such power under the current election. 3. Curtailment of Operations – Ravenswood and Hawesville In February 2009, Century Aluminum of West Virginia, Inc. fully curtailed its plant operations at the facility in Ravenswood, West Virginia (“Ravenswood”). Layoffs for the majority of Ravenswood's employees were completed in February 2009.The decision to curtail operations was due to the relatively high operating cost at Ravenswood and the depressed global price for primary aluminum. In March 2009, CAKY curtailed one of its five potlines at Hawesville.The action reduced primary aluminum production by approximately 49,000 metric tons per year. We incurred curtailment charges of $3,096 and $1,810 during the three months ended September 30, 2010 and September 30, 2009, respectively, and $12,205 and $35,308 during the nine months ended September 30, 2010 and September 30, 2009, respectively, which are reported in other operating expenses (income) - net in the consolidated statements of operations.The majority of the curtailment charges are related to Ravenswood.The components of the curtailment costs are as follows: Three months ended Nine months ended September 30, September 30, Severance/employee-related cost $ ) $ ) $ $ Alumina contract – amendments and spot sales net losses — 36 — Power/other contract termination costs — — — Ongoing site costs Pension plan curtailment adjustment — — — OPEB plan curtailment adjustment — — — ) Net expense $ - 5 - Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued (UNAUDITED) Cash curtailment expenditures Nine months ended September 30, Curtailment of operations at Ravenswood and Hawesville $ $ Ongoing idling costs at Ravenswood Contract termination and amendment costs — Total $ $ 4. Fair Value Measurements ASC 820, “Fair Value Measurements and Disclosures,” (formerly, SFAS No. 157) defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.This pronouncement applies to a broad range of other existing accounting pronouncements that require or permit fair value measurements.ASC 820 defines fair value as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.”Fair value is an exit price and that exit price should reflect all the assumptions that market participants would use in pricing the asset or liability. The following section describes the valuation methodology used to measure our financial assets and liabilities that were accounted for at fair value. Cash equivalents.Our cash equivalents include investments in money market funds.Investments in this category can be redeemed immediately at the current net asset value per share.A money market fund is a mutual fund whose investments are primarily in short-term debt securities designed to maximize current income with liquidity and capital preservation, usually maintaining per share net asset value at a constant amount, such as one dollar. Derivatives.Our derivative contracts have included natural gas forward financial purchase contracts, foreign currency forward contracts, primary aluminum forward physical delivery and financial sales contracts, the Ravenswood power contract, primary aluminum put option contracts and primary aluminum collar contracts (a combination of a put option contract and a call option contract).We determine the fair value of the put and collar contracts using a Black-Scholes model with market data provided by an independent source.For our other contracts, we measure the fair value of these contracts based on the quoted future market prices (if available) at the reporting date in their respective principal markets for all available periods.Primary aluminum forward physical delivery contracts that are accounted for as derivatives are marked-to-market using the LME spot and forward market for primary aluminum and the U.S. Midwest premium.Because there is no quoted futures market price for the U.S. Midwest premium component of the market price for primary aluminum, it is necessary for management to estimate the U.S. Midwest premium based on the historical U.S. Midwest premium.The Ravenswood power contract derivative is priced based on a formula that includes the LME and therefore is valued based in part on the LME forward market. - 6 - Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued (UNAUDITED) Fair Value Measurements The following table sets forth by level within the ASC 820 fair value hierarchy our financial assets and liabilities that are accounted for at fair value on a recurring basis.As required by generally accepted accounting principles for fair value measurements and disclosures, financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement.Our assessment of the significance of a particular input to the fair value measurement requires judgment, and may affect the valuation of fair value assets and liabilities and the placement within the fair value hierarchy levels. Recurring Fair Value Measurements As of September 30, 2010 Level 1 Level 2 Level 3 Total ASSETS: Cash equivalents $ $
